           Case 3:21-cv-00021-SDD-RLB      Document 7     05/13/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


ANDREWS CIVIL ACTION

VERSUS                          21-21-SDD-RLB

LMNGSTON PARISH
DETENTION CENTER, ET AL.

                                        RULING

        The Court, after carefully considering the Complaint^ the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated March 17, 2021, to which no objection

has been filed, hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that the Court declines to exercise supplemental

jurisdiction over any potential state law claims; and this action is dismissed, with

prejudice, as frivolous and for failure to state a claim upon which relief may be granted

pursuant to 28 USC §§1915(e) and 1915(A).

        Judgment shall be entered accordingly.

        Signed in Baton Rouge, Louisiana the /^-day of May, 2021.




                                    CHIEF JUDG^SHELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA


1 Rec. Doc. 1.
2 Rec. Doc. 4.
